              Case 8:20-bk-04253-CED      Doc 103    Filed 02/09/21    Page 1 of 2




                                      ORDERED.
         Dated: February 05, 2021




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmb.uscourts.gov

In re:                                                    Case No. 8:20-bk-04253-CED

OUTDOOR BY DESIGN LLC,                                    Chapter 11

            Debtor.
_____________________________________/

         ORDER GRANTING TAIZHOU YUANDA INVESTMENT GROUP CO., LTD.
         AND TAIZHOU YUANDA FURNITURE CO., LTD.’S MOTION TO COMPEL
                                (Doc. No. 91)

          This matter came on for hearing on February 3, 2021 at 1:30 p.m. (the “Hearing”) on

Taizhou Yuanda Investment Group Co., Ltd. (“TZY Investment”) and Taizhou Yuanda Furniture

Co., Ltd. (“TZY Furniture,” together with TZY Investment, “TZY”), Motion to Compel (the
                Case 8:20-bk-04253-CED               Doc 103        Filed 02/09/21        Page 2 of 2




“Motion”) (Doc. No. 91). The Court, being advised in the premises and hearing argument from

counsel for TZY and the Debtor, finds good cause to grant the Motion. Accordingly, it is:

           ORDERED:

           1)       The Motion is Granted.

           2)       By no later than March 5, 2021, the Debtor is ordered to respond to the Request for

Production contained in the Subpoena and to produce a representative or representatives to testify

as to the deposition topics identified in the Subpoena. 1


***Attorney Megan W. Murray, Esq., is directed to serve a copy of this Order on interested parties
who do not receive service by CM/ECF and file proof of service within three days of the entry of
this Order.




1
    All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.


                                                           2
